COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                               CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER                  DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211                  CHIEF STAFF ATTORNEY
  SUE WALKER                                                                                 LISA M. WEST
  BILL MEIER                                        TEL: (817) 884-1900
  LEE GABRIEL                                                                               GENERAL COUNSEL
  ELIZABETH KERR                                   FAX: (817) 884-1932                       CLARISSA HODGES
  MARK T. PITTMAN
  J. WADE BIRDWELL                                www.txcourts.gov/2ndcoa



                                               February 1, 2018

    Hon. David L. Evans                                       Herbert Everitt
    Regional Presiding Judge                                  8200 Camp Bowie West Blvd
    Tom Vandergriff Civil Courts Bldg.                        Fort Worth, TX 76116-6321
    100 N. Calhoun St., 2nd Floor                             * DELIVERED VIA E-MAIL *
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                                  Debra A. Windsor
                                                              Assistant District Attorney
    Hon. Mollee Westfall                                      401 W. Belknap St.
    Judge, 371st District Court                               Fort Worth, TX 76196-0201
    Tim Curry Criminal Justice Center                         * DELIVERED VIA E-MAIL *
    401 W. Belknap St., 5th Floor
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    Criminal District Clerk, Tarrant County
    Tim Curry Criminal Justice Center
    401 W. Belknap, 3rd Floor
    Fort Worth, TX 76196-0402
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-18-00012-CR, 02-18-00013-CR
                     Trial Court Case Number:         1482906D, 1519979D

    Style:           Jose Juan Silva
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                                 Respectfully yours,

                                                                 DEBRA SPISAK, CLERK